Citation Nr: 0740538	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-21 597A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety/depression. 
 
2.  Entitlement to an initial evaluation in excess of 30 
percent for bronchial asthma. 
 
3.  Entitlement to an effective date earlier than July 24, 
2003 for service connection for bronchial asthma.  


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Chicago, Illinois that 
granted service connection for bronchial asthma, evaluated as 
30 percent disabling from June 24, 2003.  The veteran 
disagrees with the effective date established for service 
connection as well as the 30 percent rating assigned from 
June 24, 2003.  Service connection was also denied for 
psychiatric disability, claimed as anxiety.

The Board notes that in a letter received in August 2004, the 
veteran claimed service connection for psoriasis.  It does 
not appear that this issue has been addressed.  It is 
therefore referred to the RO for appropriate consideration.

Following review of the record, the issues of entitlement to 
an initial evaluation in excess of 30 percent for bronchial 
asthma and an effective date earlier than July 24, 2003 for 
service connection for bronchial asthma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if additional action is 
required on his part.


FINDING OF FACT

An acquired psychiatric disorder was first clinically 
indicated many years after discharge from active duty.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303, (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for an acquired 
psychiatric disorder, claimed as anxiety, which he contends 
is of service onset for which service connection should be 
granted.

Preliminary Considerations - Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was promulgated in 
November 2000, and has imposed duties on VA to provide notice 
and assistance to claimants in order to help them 
substantiate their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety/depression, has been 
accomplished.  As evidenced by the February and December 2004 
letters to the appellant, he has been notified of the laws 
and regulations governing entitlement to the benefit sought.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in February 2004 and December 
2004, the RO informed the appellant of what the evidence had 
to show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claim.  He was also advised to submit 
relevant evidence or information in his possession.  38 
C.F.R. § 3.159(b).  The appellant was also notified regarding 
the criteria for rating a disability or an award of an 
effective date should service connection be granted.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for an acquired psychiatric disorder.  Pertinent VA clinical 
records dating from the time he first sought psychiatric 
treatment have been received and associated with the claims 
folder.  He requested and was scheduled for a personal 
hearing in August 2007, but failed to appear.  There is no 
indication from him that there is outstanding evidence that 
has not been considered in this regard.  The Board thus finds 
that further assistance from VA would not aid the veteran in 
substantiating the claim of entitlement to service connection 
for an acquired psychiatric disorder.  Therefore, VA does not 
have a duty to assist that is unmet with respect to this 
issue on appeal ( See 38 U.S.C.A. § 5103A (a) (2); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)), and it is 
ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

Factual background and legal analysis.

The veteran's service medical records reflect no treatment 
for psychiatric complaints, symptoms or findings.  A service 
discharge examination report is not of record.  The post 
service record is silent for any reference to a psychiatric 
disorder until July 2003 when the appellant filed a claim for 
disabilities that included "mental breakdowns" for which he 
stated he had had to see to psychologist during service.  In 
a statement dated in August 2004, he indicated that he had an 
anxiety disorder.

Subsequently received were VA outpatient clinic notes dated 
between January and March 2006 showing that the veteran was 
evaluated and received psychotherapy for complaints that 
included depression, anxiety, difficulty with his supervisors 
at work and other authority figures, perceived military 
mistreatment, argumentativeness, decreased energy and 
motivation, social withdrawal, and trouble keeping a job, 
etc.  The veteran stated that he had had flashbacks and 
decreased restful sleep.  It was noted that he had never been 
in combat and that he had recently moved back to the United 
States after living in Germany for 10 years.  It was reported 
that the appellant felt that his depression had begun in 
service.  He related that he had never received any treatment 
in this regard.  The examiner found that the veteran was 
highly stressed by life demands.  Axis I diagnoses provided 
over course of three months included depression, NOS (not 
otherwise specified), anxiety, NOS, mood disorder, NOS, and 
rule out alcohol abuse.  An Axis IV diagnosis in March 2006 
cited job-related problems, financial difficulty, separation 
from children who resided in Germany, and stress related to 
school and work as contributing to a depressive disorder.  He 
was prescribed an antidepressant.  

The Board has considered the appellant's statements in the 
record to the effect that he now has psychiatric disability 
that is related to service.  However, no clinical data have 
been received which corroborate this contention.  His service 
medical records do not reflect treatment for any emotional 
symptomatology and a psychiatric disorder is not documented 
in the record until early 2006.  This is approximately 14 
years after discharge from active duty.  There is no 
objective or verifiable clinical evidence that the veteran 
developed psychiatric disability in service, nor has any 
physician of record attributed any current condition to 
active duty.  The veteran himself denied any prior treatment 
for disability of this nature in January 2006.  He may well 
believe that he now has psychiatric disability of service 
onset.  However, as a layperson, the appellant cannot support 
the claim on the basis of his assertions alone as he is not 
competent to provide a probative opinion on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  For these 
reasons, service connection for an acquired psychiatric 
disorder, claimed as anxiety/depression must be denied.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

The preponderance of the evidence is against the claim.


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as anxiety/depression, is denied.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat. 2096 (2000) with 
respect to the issues of entitlement to an initial evaluation 
in excess of 30 percent for bronchial asthma and an effective 
date earlier than July 24, 2003 for service connection of 
bronchial asthma that are currently on appeal.  The VCAA and 
its implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO has sent various 
VCAA notice letters to the veteran, but none addresses the 
issues cited above.  The veteran must therefore be given the 
required notice with respect to these issues on appeal.  
Accordingly, the case must be remanded in order to comply 
with the statutory requirements of the VCAA.

The Board also observes that veteran appears to receive 
regular VA outpatient follow-up and medication management for 
bronchial asthma.  The most recent records in the claims file 
are dated through April 2006.  As VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claims of 
entitlement to an initial 
evaluation in excess of 30 percent 
for bronchial asthma, and an 
effective date earlier than July 
24, 2003 for service connection 
for bronchial asthma.  The RO must 
notify the appellant of the 
information and evidence needed to 
substantiate the claims, what part 
of such evidence he should obtain 
and what part the RO will attempt 
to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claims.  See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 
373-374 (2002).  

2.  All pertinent VA clinical 
records dating from May 2006 
should be retrieved and associated 
with the claims folder.  

3.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
remaining issues on appeal.  If a 
benefit is not granted, the 
appellant should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond.  Thereafter, the claims 
folder should be returned to the 
Board for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


